Appeal by the People from an order of the Supreme Court, Queens County, entered May 13,1964, which granted the defendants’ motion to the extent of setting aside a search warrant and suppressing the evidence obtained thereunder. As to defendant Thomas Coscia, order reversed, on the law, and motion denied. The information filed against Vincent Taddeo is dismissed. In our opinion, the observations made by the officer were made of typical gambling activities being engaged in by the defendant Coscia (People v. Valentine, 17 N Y 2d 128; cf. United States v. Ventresca, 380 U. S. 102). The activities extended to the home of the defendant Coscia and gave rise to probable cause for believing he was committing a crime. The death of the defendant Vincent Taddeo has rendered his appeal moot. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur. [42 Misc 2d 978.]